DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1-3, 8 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/26/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 103
Claim 1-5, 8, 10-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balducci et al (WO 2017/033142) in view of Parsons (US 20120225980) and Gibbons et al (US 2010/0187726).
Claims 1, 3-5, 8, 10-12, 15-17: Balducci teaches a rotomolded article comprising polyethylene and at least one additive (page 5). The additives can be antioxidants, peroxide scavengers, UV absorbers, light stabilizer (page 11, claims). The peroxide scavenger can be stearyl ester of thiodipropionic acid (page 14). The UV absorber can be Chimassorb 81 (2-hydroxy benzophenone class). Light stabilizer can be hindered amine. Antioxidants can be hindered phenol. The article has a wall thickness of about 3mm (page 18). Balducci teaches the composition comprises fillers (page 15). The total amount of additives is 0.05-1 parts by weight with respect to 100 parts by weight of polyethylene, the amount depend on the final desired manufactured article (page 15).
Balducci does not teach the amount of polyethylene.
However, Parsons discloses a similar composition for rotomolding and teaches the amount of filler can be 0.01-25 wt% of the polyethylene composition [0102]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include filler in an amount of 0.01-25wt%, which results in polyethylene in an amount like claimed, because it is recognized in the art the amount of filler is suitable for a composition for rotomolding. 	
Balducci does not teach the amount of each stabilizer like claimed.
However, Gibbons teaches the amount of hindered amine is 300-3000ppm,  [0064]. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of hindered amine, UV stabilizer and thio compound through routine experimentation to balance between the cost and the prevention effects depending on the final application of the article, because the amounts of each additive are result effective variable which affects different properties of the final article, peroxide scavenger prevents the degradation from free radical, UV absorber prevents the degradation from UV light, and light stabilizer prevents the degradation from photo-oxidation. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 2: Balducci teaches the hindered amine can be Tinuvin 622 and Chimassorb 944 (page 15). 
Balducci does not teach a hindered amine like claimed. 
However, Gibbons discloses a similar rotomolded part and teaches the hindered amine can be Tinuvin 622, Chimassorb 944 and bis(2,2,6,6-tetramethylpiperidyl)-sebacate etc [0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize hindered amine like bis(2,2,6,6-tetramethylpiperidyl)-sebacate etc for the rotomolding composition because it is recognized in the art those hindered amines are suitable for polyethylene rotomolding composition. 
Claims 18-20: Balducci is silent with respect to the properties of the article. However, the teachings from Balducci, Parson, and Gibbons have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Balducci teaches numerous possible compounds as well as numerous possible combinations, the argument is not persuasive because Balducci’s examples comprising a mixture of additives, each genus contains a few species and some of them are preferred species, such as the hindered amine and benzophenone. It has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763